department of the treasury internal_revenue_service washington d c date cc dom fs number release date tl-n-3709-98 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject ten-year carryback under sec_172 this field_service_advice responds to your request of date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend year year year year year year date amount amount amount amount amount amount taxpayer issue whether a payment to settle various lawsuits constitutes a specified_liability_loss within the meaning of sec_172 and is therefore eligible for a ten-year carryback conclusion taxpayer’s payment in settlement of various lawsuits fails to meet the three- year rule under sec_172 and is therefore not a specified_liability_loss eligible for a ten-year carryback facts taxpayer owns a professional sports team the league in which taxpayer’s team competes has been involved in extensive labor disputes with its players these disputes have lead to numerous lawsuits certain of which underlie taxpayer’s claim for a ten-year carryback one action against the league sought injunctive relief for alleged antitrust violations and damages stemming from the operation of certain contracts the suit also alleged the league illegally fixed players’ medical insurance benefits and tortiously interfered with contracts the lawsuit eventually settled the settlement consisted of both structural and monetary relief the structural relief involved the reduction or elimination of contract restrictions the monetary relief consisted of damages and reimbursement of costs totaling amount to be paid_by the league of the amount settlement amount was to be distributed as damages resulting from the contract restrictions pursuant to an agreed upon formula the balance of the monetary relief or amount was to be paid as reimbursement of attorneys fees and other costs and in settlement of related litigation amount of the amount settlement was to be paid in year and the balance of the settlement or amount was to be paid in annual installments through year according to taxpayer’s representative the league established a contingency fund or strike fund to provide loans to its member clubs in the event of a player strike each member club contributed amount to the strike fund also according to taxpayer’s representative the league later passed a resolution authorizing the use of the strike fund assets to satisfy a portion of its settlement payment obligations taxpayer claimed a deduction for these payments in year taxpayer filed claims in year carrying back to year sec_1 and the portion of the year net_operating_loss attributable to the settlement payments deducted in that year law and analysis in prior field_service_advice concerning this issue dated date we addressed whether taxpayer’s contributions to a strike fund were qualifying tort liabilities under sec_172 for purposes of the ten-year carryback provision in your current request for advice you inquired whether taxpayer’s payments to settle various lawsuits brought against the league1 were qualifying liabilities under the arising under federal or state law test of sec_172 it is service position that sec_172 is a narrow exception to the general three-year carryback rule the reasoning underlying this position is set forth in respondent’s opening brief copy attached filed in the case of intermet corporation and subsidiaries v commissioner docket no a case involving application of sec_172 to state tax_liabilities and interest on state and federal tax_liabilities the arguments set forth in the intermet brief expand upon the framework for analysis adopted by the tax_court in 107_tc_177 aff’d 171_f3d_655 9th cir in sealy the tax_court applied the ejusdem_generis_rule of statutory construction and concluded that congress intended the ten-year carryback rule to apply to a narrow class of liabilities t c pincite under the doctrine_of ejusdem generis general words that follow the enumeration of specific classes are construed as applying only to things of the same general class as those enumerated in the intermet brief the government expanded upon the tax court’s sealy analysis by identifying the distinguishing trait of liabilities that qualify for the ten- as noted above taxpayer’s representative has informed you that the amounts contributed to the strike fund were ultimately used to pay in part the settlement amount sec_172 was amended in to provide two-year carryback and twenty-year carryforward periods effective for net operating losses for taxable years beginning after date publaw_105_34 111_stat_788 the tax_court rendered an opinion in intermet late last year t c appeal docketed no 6th cir date however the court did not reach the government’s narrow class of liabilities argument instead the court disallowed the claimed ten-year carryback based on its finding that the expenses at issue were not specified liability losses because they were not taken into account in computing the consolidated group’s nol for the year as required by sec_172 year carryback namely liabilities that inherently involve an element of substantial delay between the time the act giving rise to the liability occurs and the time a deduction may be claimed for the liability an example of a qualifying inherent delay type of liability is the cost of land reclamation associated with mining activities a taxpayer’s deduction for these costs is inherently delayed in that a substantial number of years necessarily will expire between the act giving rise to the liability the mining activity and the time when the taxpayer will be entitled to a deduction for its costs to reclaim the land because generally land used for mining purposes cannot be reclaimed environmentally during the time which it is actually being mined in tam the inherent delay standard was relied upon to disallow a ten-year carryback for interest on a federal tax_liability and legal fees incurred to contest a federal tax_liability and a related state tax_liability it is also service position that liabilities for which deductions are delayed by a contest are not inherent delay liabilities that qualify for a ten-year carryback as discussed in the intermet brief the statutory context in which sec_172 was enacted and its legislative_history establishes that congress intended the ten-year carryback provision to apply to certain liabilities delayed by the economic_performance rules deductions for contested_liabilities are delayed under tax accrual principles that predate the enactment of the economic_performance rules 320_us_516 accrual basis taxpayer cannot deduct state taxes for which he denies liability and which he has not paid pending the outcome of proceedings to adjudicate the liability 82_tc_477 aff’d f 2d 2d cir sec_172 does not explicitly refer to deductions inherently or substantially delayed by the operation of the economic_performance rules instead the provision accomplishes congressional intent in this regard by permitting a ten- year carryback only for liabilities arising out of a federal or state law or out of certain torts where the act or failure to act giving rise to such liability4 occurs at least three years before the beginning of the taxable_year sec_172 in other words a ten-year carryback is permitted where the timing of the act giving rise to liability vis a’ vis the timing of the allowable deduction for that liability is such that the taxpayer will be barred by the operation of the normal carryback rules from offsetting substantial costs associated with a particular activity against the income generated by that activity we refer to this aspect of the provision as the three- year rule in the case of a qualifying tort the liability must arise out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least three years before the beginning of the taxable_year sec_172 application of the three-year_rule requires a determination of what is the act or failure to act with respect to a given type of liability by using the phrase the act or failure to act sec_172 requires identification of a particular act or failure to act giving rise to the liability the creation of a liability however generally results from an infinite series of necessary preceding causes because a number of acts or failures to act may satisfy a but for test with regard to causation of a given liability the phrase act or failure to act cannot be said to be free from ambiguity in general taxpayers have taken a broad view of this term in some cases arguing that the act giving rise to liability was the incorporation of the business or the original hiring of employees consistent with our overall narrow interpretation of this provision however we believe the final act or failure to act in the chain of causation leading to the creation of a given liability from which it can be determined that the taxpayer has a legal_obligation qualifies as the act or failure to act within the meaning of sec_172 treating an act or failure to act occurring any earlier than this as the relevant act or failure to act for sec_172 purposes could frustrate congressional intent by allowing an extended carryback period for deductions for liabilities involving little or no deferral between the actual creation of the liability and the allowance of a deduction for amounts paid with respect to the liability applying these principles to the facts of this case we have substantial doubt as to taxpayer’s entitlement to a ten-year carryback for the settlement payments to date the service has not specifically considered whether an antitrust violation under any circumstances falls within the narrow class of liabilities entitled to a ten- year carryback regardless of the answer to that question however we do not believe that taxpayer is entitled to a ten-year carryback under the service’s interpretation of the three-year_rule we emphasize that our views in this regard are only advisory based on the aspects of this issue that the service has considered and taken a position on to date in order to obtain a determination of the application of sec_172 to taxpayer’s specific facts it will be necessary for you to seek formal technical_advice taxpayer asserts the act or failure to act giving rise to liability for purposes of applying the three-year_rule was the league’s failure to act in securing a new collective bargaining agreement in year we disagree we do not believe that the league’s failure to act in this regard was the final act or failure to act in the chain of causation leading to the creation of the league’s liability for alleged antitrust violations and damages the structure of the damages portion of the settlement provides a reasonable basis for asserting that the act giving rise to liability for this purpose was application of the contract restrictions to given players as their individual contracts expired according to the terms of the settlement it was the timing of the expiration of individual player contracts and the time frame during which such players were restricted subsequent to their contracts being renegotiated that determined the allocation of the settlement fund amount among the fund recipients to a large extent the stipulated damage amounts relate to a time frame subsequent to date the date three years prior to the beginning of the taxable_year in which taxpayer’s claimed ten-year carryback arose based on this analysis it appears that most of taxpayer’s claimed deductions for settlement payments fail to qualify for a ten-year carryback under the three-year_rule regardless of whether an antitrust violation would otherwise qualify as an inherent delay liability it is not clear from your memorandum whether taxpayer is claiming a ten- year carryback for settlement amounts attributable to the related litigation and reimbursement of litigation costs amount we note that at least some of the claims involved in the related litigation involve contractual liabilities it is service position that contractual liabilities do not qualify for a ten-year carryback it also service position that attorneys fees and other incidental costs paid in connection with otherwise qualifying specified liability losses are not themselves entitled to ten-year carryback treatment case development hazards and other considerations additional factual development in this case would be desirable exam should request taxpayer to to pursue 5norwest involved sec_172 bank bad_debt losses whereas intermet involved sec_172 sl losses however both types of losses are subject_to special 10-year carryback rules involving similar stacking and nol limitation rules we must advise you however that the service may submit a request for technical_advice in order to receive definitive service position on the issue in this case it may be advisable to no code or consolidated_return provision addresses this matter however the norwest court in treating only a pro_rata share of a member’s sl deduction portion of its separate nol as contributing to the cnol implicitly adopted an approach in which the net losses of members having net losses should be considered as proportionately offsetting the net_income of the members having net_income in determining the pro_rata share of a member under this approach the court used an apportionment formula similar to that under sec_1 if you have any questions please call deborah a butler by s teri a culbertson teri a culbertson technical assistant to the assistant chief_counsel field service attachment
